DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including providing a notification to a user of an availability prediction of a shared dockless bike, from among the set of shared dockless bikes, based on a trajectory of the shared dockless bike with respect to a current location of the user, and adding the user to a request queue associated with the current location of the user, responsive to the user agreeing to wait a specified time period for access to the shared dockless bike; maintaining an available bikes queue for newly available shared dockless bikes, from among the shared dockless bikes, responsive to the newly available ones of the shared dockless bikes becoming available; and notifying users of the newly available shared dockless bikes in a priority order determined from the request queue. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for managing queues of persons wanting to reserve bikes, including their relationships with each other via the queues and their relationships 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring availability and queue information presented to a user based on, e.g., user data and bike data; Electronic Communication Technologies, LLC v. Shopperschoice.com, 958 F.3d 1178 (Fed. Cir. 2020)—providing an advance notification of a delivery, similar because at another level of abstraction the claims could be characterized as providing an advance notification of a predicted bike availability).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer, computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, computer processing system, memory for storing program code, and a processing device for executing the program code—all recited at a high level of generality).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)). 
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  Although the claims recite using a "trajectory," no mechanism for collecting the trajectory is recited, and moreover this is merely a data gathering activity (See MPEP 2106.05(g)). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend 
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer, computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, computer processing system, memory for storing program code, and a processing device for executing the program code—see published Specification ¶¶ 0020-21, 42-44, 71, 75 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see especially ¶ 0050—"standard" network mechanisms, ¶ 0073—"conventional procedural programming languages," ¶ 0075—"general purpose computer").  With respect to the bike trajectories recited, no mechanism for collecting this data is described in the Specification (see ¶ 0034), also providing evidence that its collection can be accomplished by means well-known to one of ordinary skill. 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea itself at Prong One: tracking and queuing bikes to determine availability based on regions/locations—claims 2-5 & 7, notifying a next user after a bike is declined—claim 6, types of trajectory and non-trajectory data—claims 8-9, types of bikes—claim 10, using a statistical method—claim 11, etc. for their analogous claims).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Although claims 2 & 13 recite tracking bikes and claim 8 further limits the trajectory data, these amount to mere data gathering activities (see MPEP 2106.05(g)) for the same reasons as the trajectory data in the independent claims.  As in claim 1, no specific structures, devices, or mechanisms for these functions is set forth in the claim or disclosure.  Although claim 20 recites "a computing node in a cloud computing configuration" this merely further limits the general link to a particular technological environment/field-of-use (i.e., broadly using the Internet as a tool for its generic abilities). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (tracking bikes—claims 2 & 13, trajectory data—claim 8, cloud computing—claim 20), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (i.e., they are presented at a very high level such that one of ordinary skill is assumed to know that their operation is well-understood; see ¶¶ 0017, 36, 39 for tracking bikes—claim 2, ¶ 0034 for trajectory data—claim 8, ¶¶ 0064, 68 for cloud computing—claim 20).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seagraves, et al., U.S. Pat. Pub. No.  2020/0410375 (Reference A of the attached PTO-892) in view of Buttolo, et al., U.S. Pat. Pub. No.  2020/0058092 (Reference B of the attached PTO-892) and Zhang, et al., U.S. Pat. Pub. No.  2018/0286003 (Reference C of the attached PTO-892).
As per claim 1, Seagraves teaches a computer-implemented method for allocating a set of shared dockless bikes, comprising: providing a notification to a user of an availability prediction of a shared dockless bike, from among the set of shared dockless bikes, based on a trajectory of the shared dockless bike with respect to a current location of the user (¶ 0015; see also ¶ 0033—bikes are dockless with GPS units for tracking travel paths; ¶ 0052—request is for current location). 
Although Seagraves teaches that the vehicles are shared dockless bikes (see above), it does not explicitly teach adding the user to a request queue associated with the current location of the user, responsive to the user agreeing to wait a specified time period for access to the vehicle; maintaining an available vehicles queue for newly available vehicles, from among the vehicles, responsive to the newly available ones of the vehicles becoming available; and notifying users of the newly available vehicles in a priority order determined from the request queue. 
Buttolo teaches adding the user to a request queue associated with the current location of the user (¶¶ 0023, 26-27); maintaining an available vehicles queue for newly available vehicles, from among the vehicles, responsive to the newly available ones of the vehicles becoming available (¶¶ 0023, 25); and notifying users of the newly available vehicles in a priority order determined from the request queue (¶ 0029).  Both Seagraves (¶ 0016) and Buttolo (¶ 0015) deal with matching requests for multiple overlapping types of vehicle services.  It would have been prima facie obvious to incorporate Buttolo's queuing technique due to these similar purposes and functions.  Moreover, based on the level of skill displayed in the references, one of ordinary skill would have recognized that incorporating this technique could have been implemented through routine engineering producing the predictable result of a dockless bike availability system as in Seagraves that also uses queues as in Buttolo. 
The references do not explicitly teach that the user is added to the queue responsive to the user agreeing to wait a specified time period for access to the vehicle; which is taught by Zhang (¶¶ 0029, 32, 40).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Li—namely, to account for situations where the passenger may not be willing to wait the estimated time and prefer another mode of travel.  Moreover, this is merely a combination of old elements in the 
As per claim 6, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches that the vehicles are shared dockless bikes (¶¶ 0016, 33).  Buttolo further teaches notifying a next available one of the users of a given one of the newly available vehicles, responsive to a user having a higher priority declining to access the given one of the newly available vehicles (¶ 0029).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of providing transportation resources.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 7, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the method allocates the set of shared dockless bikes across a plurality of locations (Fig. 4).  Zhang further teaches a respective different one of a plurality of request queues is associated with a respective different one of the plurality of locations to provide a plurality of location-based request queues (¶¶ 0024, 26).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Zhang—namely, to create queues in response to area-specific needs.  Moreover, this is merely a combination of old elements in the art of providing transportation resources.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 8, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the availability prediction is generated using trajectory related information selected from the group consisting of destination (¶ 0033), direction (¶ 0033), speed, acceleration parameters, de-acceleration parameters, known obstacles, predicted obstacles, typical user rate, and particular user rate. 
As per claim 9, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the availability prediction is generated further using non-trajectory, travel related information (¶¶ 0037, 46—e.g., current location, check-in, check-out, etc.). 
As per claim 10, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the availability prediction is generated further using bike related information selected from the group consisting of a bike type (¶¶ 0015, 33—docked bikes at stations vs. intelligent dockless bikes; see also ¶ 0016—motorized bikes), a bike make, a bike model, and a bike performance level.
As per claim 11, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the availability prediction is generated using a statistical method applied to multiple historical trajectories (¶¶ 0014, 24, 29). 
As per claims 12 & 17-18, Seagraves in view of Buttolo and Zhang teaches a computer program product for allocating a set of shared dockless bikes, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (Seagraves ¶ 0057), the program instructions executable by a computer to cause the computer to perform a method comprising: the steps of analogous claims 1 & 6-7 (see citations and obviousness rationale above). 
As per claim 19, Seagraves in view of Buttolo and Zhang teaches a computer processing system for allocating a set of shared bikes, comprising: a memory for storing program code; and a processing device for executing the program code (Seagraves ¶ 0057) to perform the steps of analogous claim 1 (see citations and obviousness rationale above; also Buttolo further teaches the two queues at Fig. 2 and in the citations and rationale above).
As per claim 20, Seagraves in view of Buttolo and Zhang teaches claim 1 as above.  Seagraves further teaches the computer processing system forms a computing node in a cloud computing configuration (¶¶ 0030, 38), and that each of the different regions encompassing exchange locations of the shared bikes (Fig. 4; ¶¶ 0040-42).  While Seagraves teaches that the vehicles are bikes (see above), Zhang further teaches that the system assigns a respective one of multiple available vehicles queues .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barreto, et al., U.S. Pat. Pub. No.  2015/0161752 (Reference D of the attached PTO-892) relates to dynamic booking of shared bikes. 
Liu, et al., U.S. Pat. Pub. No.  2016/0321771 (Reference E of the attached PTO-892) relates to dynamic booking of shared bikes.
Cao, U.S. Pat. Pub. No.  2016/0364812 (Reference F of the attached PTO-892) relates to dynamic booking of shared bikes.
Xi, U.S. Pat. Pub. No.  2019/0019118 (Reference G of the attached PTO-892) relates to dynamic booking of shared bikes.
Haque, et al., U.S. Pat. Pub. No.  2019/0051174 (Reference H of the attached PTO-892) relates to dynamic booking of shared bikes.
Lin, et al., U.S. Pat. Pub. No.  2018/0330614 (Reference I of the attached PTO-892) relates to dynamic booking of shared bikes.
Li, et al., U.S. Pat. Pub. No.  2019/0057326 (Reference J of the attached PTO-892) relates to dynamic booking of shared bikes.
Sierra, et al., U.S. Pat. Pub. No.  2019/0311629 (Reference K of the attached PTO-892) relates to dynamic booking of shared bikes.
Alta, The Dockless Bike Share Revolution, Medium, Aug. 2017 (Reference U of the attached PTO-892) relates to dynamic booking of shared bikes. 
City of Olathe, Bike Share Implementation Strategy, Feb. 2018 (Reference V of the attached PTO-892) relates to dynamic booking of shared bikes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628